PER CURIAM.
Epitomized Opinion
Finkelstein and one Tellinger were - convicted in the Municipal Court, under the suspicious person ordinance and sentenced to the workhouse, and error is here prosecuted from the judgment.
The evidence showed that in two or three different instances these men were in a crowd and were apparently attempting to get upon a street car where there was a crowd, then leaving the car and going to another, and doing the same thing perhaps two or three times. The Court of Appeals held:
i; People in Cleveland, during rush hours in the down town congested district, frequently attempt to get on to one car, then withdraw and try another, and Oftentimes try two or three cars before getting on one, and there is nothing in the record to show they "were not doing this. There is not a particle of evidence to show they intended to or made any effort towards pocket picking, or doing anything unlawful, and their conduct is perfectly reconcilable with innocence.
2. Just how they could be convicted jointly is another question which is rather difficult to understand.
We think the case must be reversed, because there is an absolute want of evidence to any intent to do an unlawful act.